DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6, 8, 12, 29, 31, 32, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgendorff (WO 2017/037006) and in view of Aoki (US Pub.: 2014/0154144).
As to Claims 1, 4, 8 and 12, Hilgendorff describes an SCR and an ammonia oxidation catalyst (AMOX) (title).  The SCR may include a zeolite (pg. 9, lines 21-22, 25-28) modified with a metal (page 10, lines 25-35).  The SCR may be considered the second component of Claim 1. The NH3 oxidation catalyst may include a platinum group metal supported on a refractory metal oxide and a copper or iron (pg. 11, lines 31-32, 35-39).  The copper or iron can be considered the base metal.  The NH3 oxidation catalyst can be considered the first component of Claim 1.  The refractory oxides may be alumina, silica, zirconia, titania, ceria (pg. 13, lines 29-38). The refractory oxide supports have pores and are porous (pg. 13, lines 15-17).  The SCR is effective to reduce NOx to N2 in the presence of a reducing agent (pg. 7, lines 11-15).  As to the lean-burn feature, Hilgendorff explains that their catalyst is effective to treat exhaust from lean-burn engines (pg. 23, lines 23-24).
Hilgendorff does not describe a weight ratio of 0.05 to 0.5 of the SCR and the AMOX.
Aoki describes a method of loading a honeycomb structure with catalyst (para. 98, 99) for use in engine exhaust pollutant treatment (para. 5, described in the background as known in the art).  Aoki explains that having catalysts aligned in series is known (para. 7), but that this causes a very large exhaust gas purification device and that it can be a problem to ensure available space (para. 8).  As a solution to this, Aoki describes a means to load these catalysts onto one honeycomb filter (para. 20).  Some of the catalysts loaded onto the same filter include an SCR and an ASC (ammonia slip catalyst, which is also known as an ammonia oxidation catalyst) (para. 20, 30).  When they are loaded together, various factors must be considered (para. 34, 31).  
  In various tests, Aoki shows that the amount of SCR added to the filter relative to the ASC (or DOC) ranges from 540-341: 126-200 (see table 1 at para. 103).  The ratio of these catalysts in terms of grams (weight) from Table 1 is about: 0.369-0.37.  If all the DOC is added, the ratio may be raised to: 0.611 (see table 1, example 1, 3) or 0.7 (example 2), 0.6 (example 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SCR and ASC layer in an amount of 0.6 ratio by weight, as taught by Aoki for use with the catalyst of Hilgendorff because this ratio is to be effective to be deposited onto one substrate for effective reduction of pollutants. 

	As to Claim 2, Hilgendorff teaches that the porous refractory metal oxide can be alumina, silica, zirconia or titania (pg. 13, lines 29-30).

As to Claim 6, Hilgendorff teaches hat the zeolite can have the frameworks: CHA, AEI, AFX  and the list of frameworks found on page 11, lines 28-30 (see pg. 11, lines 28-30).

As to Claim 29, Hilgendorff teaches that the catalyst is deposited on a substrate, which can be a honeycomb structure (pg. 18, line 9).

As to Claim 31, Hilgendorff teaches that the substrate is a wall flow filter substrate (pg. 5, line 29).

As to Claim 32, Hilgendorff teaches that the exhaust gas temperature used with the SCR  can range from 200-650 degrees C (see table 3).  The SCR is effective to abate NOx gases (pg. 1, lines 16-20).

As to Claim 35, Hilgendorff teaches that the emission treatment may be used for diesel exhaust gas (pg. 23, lines 31-34), which is a type of lean-burn engine.

As to Claim 36, Hilgendorff teaches use of an SCR and ASC (para. 20, 34) that can be combined with other catalysts, such as a DOC (para. 101, table 1). 

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgendorff and Aoki as applied to claim 1 above, and further in view of Han (US Pub.: 2009/0126353).
Han describes an ammonia oxidation catalyst containing Cu, zeolite, platinum (abstract) and alumina (para. 15).  The Cu is deposited on alumina (para. 15).  As to the amount of each, Han teaches that the amount of Cu is less than 10 wt% (para. 17) and the amount of Pt is less than 1wt% (claim 5, para. 16).  The AMOX is used to treat exhaust gases (para. 2) with the benefit of operating at lower temperatures (para. 6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cu in the AMOX, as taught by Han for use with the AMOX of Hilgendorff and Aoki because Cu in amount of 10wt% or less because this amount is effective for reducing pollutants from an exhaust gas stream. 

Claim(s) 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgendorff and Aoki as applied to claim 12 above, and further in view of Chen (US Pub.: 2018/0078926).
	Hilgendorff explains that the catalyst layers may be in separate layers or physically mixed (pg. 12, lines 6-7) but does not disclose adding an additional layer with a physically mixed one.
	Chen describes an ammonia slip catalyst (ASC) and an SCR catalyst) used in a variety of configurations (abstract and Fig. 15-29).  In one of the configurations, Chen explains that the AMOX layer may contain an SCR catalyst that is then layered with another SCR layer and then deposited on a substrate (para. 41 and (Fig. 28).  Also, Figures 20-27 shows that the ASC can be layered with at least one SCR (Fig. 20-27) but Chen explains that the AMOX can be a mixture of SCR and an oxidation catalyst (para. 77).  The oxidation catalyst can include a Pt-group metal (para. 71) deposited on a rutile (para. 71).  The rutile is defined as a metal oxide (para. 52).  Additionally, the rutile can have silica or alumina (para. 73).  Other metals can be added to this catalyst (para. 74).  This oxidation catalyst can be considered to have the same composition as the AMOX of Claim 1 (first component) and the same AMOX of Hilgendorff.  The SCR and ASC layers may have various configurations but in a few of those described by Chen, the SCR and the ASC can both be deposited on the substrate (see Fig. 21, 22, 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional SCR layer to the SCR and AMOX layer of Hilgendorff and Aoki, as taught by Chen because adding this additional SCR layer is known to be effective to reduce pollutants in an exhaust gas stream.
	As to the arrangement of the layers, Hilgendorff explains that the washcoat layers can be from 1-90% of the length of the substrate, which includes the lower as well as the upper washcoat layers (pg. 17, lines 20-29) and that the layers can overlap from 0.1 to 99% (pg. 17, line 34).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgendorff and Aoki as applied to claim 1 above, and further in view of Caudle (WO 2010/062730).
The AMOX of Hilgendorff does not state how much PGM is in their catalyst.
Caudle describes an SCR and an ammonia oxidation catalyst (AMOX), where the AMOX is called composition A in the reference and the SCR is described as composition B (para. 8).  As to the composition, Caudle explains that the AMOX contains a precious metal and a refractory metal oxide support (para. 56, 57), where the precious metal is in the AMOX in an amount of 0.008-2% (para. 56).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the precious metal in the AMOX in an amount of 0.008 to 2%, as taught by Caudle for use with the AMOX in Hilgendorff and Aoki because this concentration is known to be effective for use in AMOX-type catalysts.

Claim(s) 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgendorff, Aoki and Chen as applied to claim 13 above, and further in view of Andersen (US Pub.: 2015/0352492).
Andersen describes an ammonia slip catalyst and an SCR catalyst (abstract) arranged in a variety of configurations and deposited on a substrate (see Fig. 1A-1L, para. 11).  In some embodiments, Andersen shows that the top layer can be an SCR (see layer 10 in Figures 1A-1K) and a lower oxidation layer that can be segmented (see 12 in Fig. 1A-1L).  Andersen explains that the oxidation catalyst layer can cover from 25% to 50% of the substrate from either the rear or the front of the substrate (para. 59).  The oxidation catalyst in Andersen is equivalent to the AMOX of the references above.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the oxidation layer from 25-50% of the substrate from the inlet end, followed by covering with an SCR layer, as taught by Andersen for use with the AMOX and SCR catalyst layers of Hilgendorff, Aoki and Chen because layering these catalysts in this way is known to be effective in reducing pollutants from exhaust gases.

Allowable Subject Matter
Claims 26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Hilgendorff (WO 2017/037006) does not describe a refractory to zeolite ratio of 0.1 to 10 when arranged in washcoats described in Claims 12 and 13, nor does not reference describe the specific combination of materials in the ratios described in Claim 28 for use in their catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				  Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 29, 2022